Citation Nr: 0737087	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-14 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for left shoulder 
dislocation.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to March 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
following a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The competent medical evidence does not reflect a 
diagnosis of PTSD.  

2.  Neither left shoulder dislocation, tinnitus, nor hearing 
loss is attributable to the veteran's military service; 
sensorineural hearing loss was not manifested within one year 
of the veteran's separation from active military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  

2.  The veteran does not have left shoulder dislocation that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  Through September 2003 and 
November 2003 notice letters, the veteran received notice of 
the information and evidence needed to substantiate his 
claims.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claims.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the veteran's claims must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  The RO has 
not provided the veteran notice with respect to effective 
dates and rating criteria provisions.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board notes, 
however, that no questions with respect to a current rating 
and/or effective date are currently before the Board on 
appeal.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file and identified VA treatment 
records have been obtained.  The veteran has also been 
provided a VA examination which includes a medical nexus 
opinion concerning his claimed tinnitus and his hearing loss, 
and service.  Otherwise, neither the veteran nor his 
representative has alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether left shoulder dislocation or PTSD is traceable to 
military service, the Board notes that such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
as will be explained below, there is no indication except by 
way of unsupported allegation that left shoulder dislocation 
may be associated with military service, or that the veteran 
has PTSD.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

A. PTSD

The veteran contends that he was exposed to traumatic events 
while he was in Vietnam.  He has reported that he was 
assigned to an artillery unit (noted in personnel records 
as-C Battery, 1/30 Artillery) that conducted frequent fire 
missions.  The veteran has also reported that it was while he 
was stationed in Da Nang, South Vietnam that he witnessed the 
most traumatic events.  The Board notes that in November 
2003, the RO sent the veteran a PTSD questionnaire and 
requested that the veteran give more specific details of his 
stressor incidents that had resulted in PTSD.  A review of 
the claims file does not reflect that the veteran returned 
the PTSD questionnaire to the RO.  

In this case, a review of the medical evidence of record does 
not reflect that the veteran has a current diagnosis of PTSD.  

Here, the veteran's service medical records are silent for 
any report, diagnosis, or treatment for PTSD.  Post-service 
treatment records from the VA Medical Center (VAMC) in Kansas 
City, Missouri, also do not reflect any report, diagnosis, or 
treatment for PTSD.  In particular, a January 2005 VA 
treatment record reflects that the veteran was referred to a 
VA mental health clinic (MHC) for depression.  At that time 
the veteran was noted to complain of stress for the previous 
two years because his ex-wife was suing him for child 
support.  He also reported that his license had been 
suspended and that he was having financial problems.  

The veteran has neither presented nor alluded to any other 
medical evidence establishing that he suffers from PTSD.  In 
fact, the veteran reported in October 2003 that he had not 
been treated for the disability.  Hence, an essential 
requirement for service connection is not met.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he currently has PTSD, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as a diagnosis of a current medical disability.  
See e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110.  In the absence of proof of a current 
diagnosis of PTSD the claim for service connection for PTSD 
may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

B.  Left Shoulder Dislocation

The veteran contends that he dislocated his left shoulder in 
service and was treated in the field for this injury.  He has 
reported that he has suffered from left shoulder pain since 
service.  A review of the veteran's service medical records 
does not reflect a report, diagnosis, or treatment for a left 
shoulder disability.  Post-service medical records reflect X-
ray evidence of left shoulder acromioclavicular 
chondrocalcinosis.  

The Board notes that a veteran is competent to provide 
testimony concerning factual matters of which he had first 
hand knowledge:  experiencing left shoulder pain, being 
treated in the field for a left shoulder injury.  He is not 
competent to provide, however, a diagnosis or etiology 
regarding any left shoulder disability.  See e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Furthermore, although the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence, the 
lack of such records does not, in and of itself, render the 
lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  

Notwithstanding the above, in this case no physician or other 
competent medical professional has linked any left shoulder 
dislocation to his period of service, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such opinion.  The Board finds persuasive in 
this case the lack of any documented post-service medical 
treatment or diagnosis for a left shoulder disability for 
some 35 years.  Furthermore, when the veteran did have his 
left shoulder examined in October 2003 he complained of left 
shoulder pain for a few weeks, and reported a history of left 
shoulder dislocation three years previously.  The veteran did 
not otherwise report a history of a left shoulder injury in 
service.  Thus, while the Board has considered the veteran's 
report of a left shoulder injury in service, which he is 
competent to report, it finds that evidence of the veteran's 
post-service medical history, or lack thereof, is entitled to 
more weight; thus it follows that the weight of the evidence 
is against the veteran's claim.  

The Board is mindful of the veteran's assertions, and while 
it does not doubt the sincerity of the veteran's belief that 
he currently has a left shoulder disability related to 
service, that question involves a medical matter.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative (i.e., persuasive) opinion on a medical matter.  
See e.g., Bostain, 11 Vet. App. at 127.  Consequently, the 
veteran's own assertions as to the etiology of any left 
shoulder disability have no probative value.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for left shoulder dislocation 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Tinnitus and Hearing Loss

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

As noted above, the veteran was assigned to an 
artillery unit for one month while in Vietnam, and 
personnel records reflect his assigned job as a 
cannoneer.  He reports that he suffered acoustic trauma 
in service as a result of his job as a cannoneer with 
an artillery unit.  The veteran has contended that he 
suffered from tinnitus during service, but has not 
otherwise contended that he suffered from or was 
diagnosed with hearing loss in service.  

The Board notes that with respect to hearing loss, 
notwithstanding the lack of any diagnosis or treatment in 
service, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of § 3.385, as noted above) and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet.  App. 155, 159 
(1993).  

A review of the veteran's service medical records reflects no 
complaints, findings, or diagnoses for tinnitus or hearing 
loss.  In particular, March 1967 Report of Medical History, 
for purposes of separation from service, is silent for 
complaints or history of ear or hearing problems.  A March 
1967 Report of Medical Examination reflects audiological test 
results.  The veteran was not diagnosed with hearing loss nor 
were test results reflective of hearing loss for VA purposes.  
The post-service medical evidence reflects a report of March 
2005 VA audiological examination.  The examiner noted the 
veteran's service history of being a cannoneer and the lack 
of any report by the veteran of post-service occupational 
and/or recreational noise exposure.  Puretone audiometry 
revealed a mild to moderate degree of sensorineural hearing 
loss.  The examiner opined that in light of the medical 
findings in service, that it was less likely that the 
veteran's tinnitus and hearing loss were related to service.  

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion on the relationship between the veteran's current 
tinnitus or hearing loss and his period of service was to the 
effect that the veteran's tinnitus and hearing loss were not 
related to service.  There is absent from the record 
competent evidence linking any current tinnitus or hearing 
loss to the veteran's period of service; or with respect to 
hearing loss (sensorineural), to the period within one year 
of his separation from service.  No medical professional 
provides findings or opinions to that effect, and neither the 
veteran nor his representative has presented or alluded to 
the existence of any such medical evidence or opinion.  

As noted above, the veteran has reported that he first 
experienced tinnitus in service.  The veteran is competent to 
provide testimony concerning factual matters of which he has 
first hand knowledge (i.e., experiencing tinnitus and hearing 
loss either in service or after service).  See Barr, 21 Vet. 
App. at 303.  However, the veteran is not competent to say 
that any tinnitus or loss of hearing acuity experienced in 
service was a result of acoustic trauma or was of a chronic 
nature to which current disability may be attributed.

Furthermore, the Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  Buchanan, 451 F. 3d at 
1336-37.  Notwithstanding that fact, the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a veteran's lay evidence.  Id.  
In this case, while the veteran has contended that he did 
experience tinnitus during service, the Board finds 
persuasive that there is no notation in the March 1967 Report 
of Medical History or in the Report of Medical Examination 
concerning tinnitus or hearing loss.  Likewise, there is a 
lack of any noted complaints or treatment for tinnitus or for 
hearing loss for many years after service.  

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for tinnitus and for hearing loss.  
Although the veteran asserts that his difficulties with 
tinnitus and hearing loss can be attributed to acoustic 
trauma in service, the record does not establish that he has 
the medical training necessary to offer competent opinions on 
matters of medical etiology.  See, e.g., Bostain, 11 Vet. 
App. at 127.  As noted above, the veteran's tinnitus and 
hearing loss are not shown to have been diagnosed or 
objectively manifested during service or for many years 
thereafter.  Furthermore, the only medical opinion to address 
the matter of etiology consists of the report from the VA 
examiner, referenced above, who has opined that the veteran's 
tinnitus and hearing loss were not the result of military 
noise exposure. 

The veteran's representative, in a May 2005 VA Form 646 
(Statement of Accredited Representative in Appealed Case) has 
contended that the March 2005 VA examiner's opinion is 
"fundamentally flawed" because it is based on the results 
of a separation examination the veteran contends never 
occurred.  The Board notes that the veteran's service medical 
records clearly reflect that he did undergo a separation 
medical examination.  The March 1967 Report of Medical 
Examination reflects that the veteran did undergo 
audiological testing.  Likewise, as noted above, the Report 
of Medical History does not reflect any complaint by the 
veteran of tinnitus or hearing loss.  In reaching his 
opinion, the examiner considered the veteran's medical 
history both in service and post service, as well as his 
report of being a cannoneer and being around artillery.  
Indeed, the VA examiner's opinion is supported by the absence 
of tinnitus or hearing loss shown in service records or for 
many years thereafter.  Furthermore, neither the veteran nor 
his representative has presented or alluded to the existence 
of any medical evidence or opinion that would rebut or 
contradict the opinion of the VA examiner.  

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of 
objective evidence of tinnitus or hearing loss until many 
years after service and the uncontradicted medical opinion 
from the VA examiner-the Board concludes that the greater 
weight of the evidence is against the claims.  Service 
connection for tinnitus and for hearing loss is therefore not 
warranted.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claims, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


ORDER

Service connection for PTSD is denied.  

Service connection for left shoulder dislocation is denied.  

Service connection for tinnitus is denied.  

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


